             Case 1-17-46613-nhl        Doc 138     Filed 07/17/19     Entered 07/18/19 00:17:41


                                      United States Bankruptcy Court
                                      Eastern District of New York
In re:                                                                                 Case No. 17-46613-nhl
Bracha Cab Corp                                                                        Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0207-1          User: adobson                Page 1 of 3                   Date Rcvd: Jul 15, 2019
                              Form ID: pdf000              Total Noticed: 40


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 17, 2019.
db             +Bracha Cab Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
jtadmdb        +Dabri Trans Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
jtadmdb        +Dovber Cab Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
stkhld         +Esma Elberg,    1281 Carrol Street,    Brooklyn, NY 11213-4207
jtadmdb        +Fit Taxi Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
acc            +Fred Roth, CPA,    333 Jericho Turnpike,    Suite 122,   Jericho, NY 11753-1104
cr             +Jack Margossian,    301 Fieldstone Terrace,    Wyckoff, NJ 07481-3503
jtadmdb        +Jackhel Cab Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
jtadmdb        +Jarub Trans Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
jtadmdb        +Lechaim Cab Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
jtadmdb        +Merab Cab Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
jtadmdb        +NY Canteen Taxi Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
jtadmdb        +NY Energy Taxi Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
jtadmdb        +NY Genesis Taxi Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
jtadmdb        +NY Stance Taxi Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
jtadmdb        +NY Tint Taxi Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
jtadmdb        +Somyash Taxi Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
jtadmdb        +Tamar Cab Corp,    1281 Carroll Street,    Brooklyn, NY 11213-4207
9264952        +Capital One Equipment Finance Corp.,     C/O Troutman Sanders LLP,    Attn: Jonathan Forstot,
                 875 Third Avenue,    New York, NY 10022-7254
9160840        +Capital One Equipment Finance Corp.,     c/o Troutman Sanders LLP,    875 Third Avenue,
                 New York, NY 10022-6225
9159238        +Capital One TMF,    c/o Skadden Arps Slate,    Meagher & Flom LLP,    4 Times Square,
                 New York, NY 10036-6518
9159239         Capital One TMF,    c/o Skadden Arps Slate,    Meagher & Flom, LLP,    4 Times Square,
                 Brooklyn, NY 11213
9159237        +Capital One Taxi,    Medallion Finance,    275 Broadhallow Rd,    Melville, NY 11747-4808
9159236        +Capital One Taxi,    Medallion Finance,    275 Broadhollow Rd,    Melville, NY 11747-4808
9196371        +Cheryl Worrel,    c/o Burns and Harris,    233 Broadway, Ste. 900,    New York, NY 10279-0999
9179785       #+Esma Elberg,    c/o Robert W. Piken,    Piken & Piken,   630 Third Ave., 23rd Floor,
                 New York, New York 10017-6731
9207630        +Jacob Elberg,    c/o Abrams, Fensterman, Fensterman, Eism,     630 Third Avenue, Fifth Floor,
                 New York, New York 10017. 10017-6705
9207628        +Jarub Trans. Corp,    c/o Abrams, Fensterman, Fensterman, Eism,     630 Third Avenue, Fifth Floor,
                 New York, New York 10017. 10017-6705
9196368        +Karl DeVoc,    c/oBarasch McGarry,    Salzman & Penson,    11 Park Place Ste 1801,
                 New York, NY 10007-2811
9196369        +Marc Augstin,    c/o Krentsel & Guzman,    17 Battery Place, Ste 604,    New York, NY 10004-1135
9222469        +NYC Department of Finance,    Tax, Audit and Enforcement Division,
                 345 Adams Street, 10th Floor,     Brooklyn, New York 11201-3739,    Attn: Bankruptcy Unit
9210363        +Progressive Insurance Co,    c/o Feldman & Feldman, LLP,     Attn: Jodi P. Feldman, Esq.,
                 811 West Jericho Turnpike, Ste 201W,     Smithtown, New York 11787-3227
9204218        +Ruben Elberg,    1523 President Street,    Brooklyn, NY 11213-4542
9264822        +Ruben Elberg,    1523 President Street,    Brooklyn, New York 11213-4542
9207631        +Ruben Elberg,    c/o Abrams, Fensterman, Fensterman, Eism,     630 Third Avenue, Fifth Floor,
                 New York, New York 10017. 10017-6705
9586914        +Sholom Elberg,    c/o Rivkin Radler LLP,    926 RXR Plaza,    Uniondale, NY 11556-0926

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
md             +E-mail/Text: ljones@jonespllc.com Jul 15 2019 18:34:07      Lori Lapin Jones,
                 98 Cutter Mill Road,   Suite 201 North,    Great Neck, NY 11021-3010
cr             +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Jul 15 2019 18:33:56
                 NY State Department of Taxation & Finance,    15 MetroTech Center,   Brooklyn, NY 11201-3818
9314969        +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Jul 15 2019 18:33:56
                 NYS Department of Taxation & Finance,   Amanda Hiller,    Deputy Commissioner and Counsel,
                 15 MetroTech Center,   Brooklyn, NY 11201-3818
9478119         E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Jul 15 2019 18:33:56
                 New York State Department of Taxation & Finance,    Bankruptcy Section,   P O Box 5300,
                 Albany New York 12205-0300
                                                                                              TOTAL: 4

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr              Capital One Equipment Finance Corp. f/k/a All Poin
cr              Ronald Jean-Pierre
cr              Ruben Elberg
9196868         JACK MARGOSSIAN, 301 Fieldstone Ter, Wyckoff, NJ
intp*          +Sholom Elberg,    c/o Rivkin Radler LLP,    926 RXR Plaza,   Uniondale, NY 11556-0926
9159705*       +Capital One TMF,    c/o Skadden Arps Slate,    Meagher & Flom LLP,   4 Times Square,
                 New York, NY 10036-6518
9159706*        Capital One TMF,    c/o Skadden Arps Slate,    Meagher & Flom, LLP,   4 Times Square,
                 Brooklyn, NY 11213
9159704*       +Capital One Taxi,    Medallion Finance,   275 Broadhallow Rd,    Melville, NY 11747-4808
9159703*       +Capital One Taxi,    Medallion Finance,   275 Broadhollow Rd,    Melville, NY 11747-4808
9586915*       +Sholom Elberg,    c/o Rivkin Radler LLP,    926 RXR Plaza,   Uniondale, NY 11556-0926
                 Case 1-17-46613-nhl             Doc 138         Filed 07/17/19         Entered 07/18/19 00:17:41




District/off: 0207-1                  User: adobson                      Page 2 of 3                          Date Rcvd: Jul 15, 2019
                                      Form ID: pdf000                    Total Noticed: 40

9196370          ##+Douglas Arevalo,   c/o Harold Chetrick P.C.,               60 East 42nd Street,          Suite 445,
                     New York, NY 10165-0443
                                                                                                                    TOTALS: 4, * 6, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 17, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 12, 2019 at the address(es) listed below:
              Alissa Kim Piccione   on behalf of Creditor     Capital One Equipment Finance Corp. f/k/a All
               Points Capital Corp. d/b/a Capital One Taxi Medallion Finance alissa.piccione@troutman.com,
               john.murphy@troutman.com
              Brett A Berman   on behalf of Defendant    The Estate of Jacob Elberg bberman@foxrothschild.com
              Brian Thomas McCarthy    on behalf of Defendant    The Estate of Jacob Elberg
               bmccarthy@abramslaw.com
              Brian Thomas McCarthy    on behalf of Creditor Ruben Elberg bmccarthy@abramslaw.com
              Bruce Weiner    on behalf of Debtor    Tamar Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Merab Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Dovber Cab Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Somyash Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Dabri Trans Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    NY Energy Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Dabri Trans Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Bracha Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Jackhel Cab Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Somyash Taxi Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     NY Tint Taxi Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     NY Canteen Taxi Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Jarub Trans Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff    Tamar Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff    NY Genesis Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff    Jarub Trans Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff    NY Stance Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff    NY Canteen Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Lechaim Cab Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
             Case 1-17-46613-nhl       Doc 138      Filed 07/17/19     Entered 07/18/19 00:17:41




District/off: 0207-1          User: adobson                Page 3 of 3                  Date Rcvd: Jul 15, 2019
                              Form ID: pdf000              Total Noticed: 40


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Bruce Weiner    on behalf of Jointly Administered Debtor     Fit Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Fit Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Somyash Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Dovber Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     NY Energy Taxi Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Dabri Trans Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Tamar Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     NY Stance Taxi Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    NY Genesis Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Lechaim Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Bracha Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     NY Genesis Taxi Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Lechaim Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Jackhel Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Fit Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    Jackhel Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     NY Tint Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Merab Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    NY Canteen Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    NY Stance Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     NY Energy Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff     Dovber Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Merab Cab Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Debtor    NY Tint Taxi Corp courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Jointly Administered Debtor     Jarub Trans Corp
               courts@nybankruptcy.net, courts@nybankruptcy.net
              Francesco Pomara, Jr     on behalf of Creditor Ronald Jean-Pierre fpomara@malliloandgrossman.com
              Jeffrey K Cymbler    on behalf of Creditor    NY State Department of Taxation & Finance
               jeffrey.cymbler@tax.ny.gov
              Joseph Gillette     on behalf of Creditor Jack Margossian jgillette@gmlawyers.net
              Matthew V Spero    on behalf of Interested Party Sholom Elberg matthew.spero@rivkin.com
              Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
              Robert W Piken    on behalf of Stockholder Esma Elberg rwp@pikenandpiken.com
              Stuart I Gordon    on behalf of Interested Party Sholom Elberg stuart.gordon@rivkin.com
                                                                                               TOTAL: 55
Case 1-17-46613-nhl   Doc 138   Filed 07/17/19   Entered 07/18/19 00:17:41
Case 1-17-46613-nhl   Doc 138   Filed 07/17/19   Entered 07/18/19 00:17:41
Case 1-17-46613-nhl   Doc 138   Filed 07/17/19   Entered 07/18/19 00:17:41
Case 1-17-46613-nhl   Doc 138   Filed 07/17/19   Entered 07/18/19 00:17:41
Case 1-17-46613-nhl   Doc 138   Filed 07/17/19   Entered 07/18/19 00:17:41
